DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 6, 8, and 10-16 are presented for examination.
	Claims 1-5, 7, and 9 have been cancelled.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 

Leber teaches a method of providing media content to a smartphone of a passenger in an airport (i.e., Figs 1 and 3), comprising: 
providing a central control node (i.e., CDM system 140) that includes a computer with a processor (i.e., processor 144) linked to computer memory (i.e., memory 146) (i.e., Figs 1-2), wherein the central control node is configured with computer programming instructions to monitor and control a centralized data collection node and a data decoupling module (i.e., page 2 paragraphs [0017]-[0018]) , 
receiving real-time data feeds from multiple airport systems (i.e., data feed arrangements 110-130)  into the centralized data collection node (i.e., data receiving arrangement 142) (i.e., the data receiving arrangement 142 is configured to receive the data from data feed arrangements 110-130, page 2 paragraph [0018]), wherein the real-time data feeds comprise real-time airport data feeds selected from the group consisting of an airline data feed, a baggage data feed, a terminal data feed, a public safety data feed, a passenger data feed, a weather data feed, a gate data feed, a vendor data feed, data feed arrangements 110-130 may be any system that provides data related to the airport…the data feed arrangement may be an airline system that provides schedule information, pages 1-2 paragraph [0016]), 
transmitting the graphical way-finding navigation aid to the passenger Smart Phone device, wherein the central control node is configured with computer programming instructions to transmit the graphical way-finding navigation aid to the passenger Smart Phone device (i.e., the users 150-180 stations may be smart phone…the users has access to the data that is aggregated by the CDM system 140, page 2 paragraph [0019]), 
updating output data (i.e., the CDM system 140 continually receives new/updated data and messages and displays the new/updated data and messages to the users 150-180, page 4 paragraph [0043]), and, 
providing a combined airport data feeds user interface to a display connected to the centralized data collection node (i.e., display 300 provides an example of data from different data feeds that are aggregated and displayed in a single display, Fig. 2 page 2 paragraphs [0021] and  [0025]), said interface comprising:
  a data feeds region configured with computer programming instructions to display links to real-time airport data feeds selected from the group consisting of an airline data feed, a baggage data feed, a terminal data feed, a public safety data feed, a passenger data feed, a weather data feed, a gate data feed, a vendor data feed, a transportation data feed, an air traffic control data feed, and a media data feed (i.e., in news area 310, there are news stories that relate to the Boston airport …the user may click on any of the news stories to display the full news story, Fig. 3 page 2 paragraphs [0021]-[0025]);
(i.e., Leber, 1 paragraphs [0013]-[0014], discloses the system, as a web based system,  may be accessible by airport operations personnel, airlines, terminal operators. Leber, in page 3 paragraph [0036], by clicking on the information 323, the information box 410 appears and provides additional details concerning each of the diversions…the information box 4110 directs the user to Diversion Manager page), 
at least one additional region (i.e., alerts area 350) configured with computer programming instructions to display information relating to the at least one additional region, wherein the at least one additional region selected from a manage relational database region, a manage remote display region, a manage customer/passenger mobile devices region, an emergency management region, an archive region, a manage beacon network region, a generate reports region, a communication region, an alert region, and an system parameters region (i.e., my airport alerts area 355 allows user(s) to select a number of airports for which the user(s) will receive alerts, Fig. 3 page 3 paragraph [0028]).

However, prior art, individually or in combination, fails to teach or suggest :mapping received real-time data feeds using computer program instructions in the data decoupling module; extracting mapped data using computer program instructions in the data decoupling module; coding the extracted mapped data using computer program instructions in the data decoupling module; validating the coded extracted mapped output data using computer program instructions in the data decoupling module, and storing the mapped-extracted-coded-validated (MECV) output data in a relational database using computer program instructions in the data decoupling module, wherein the central control node is configured with computer programming instructions to manage the relational database; registering a passenger Smart Phone device with the central control node, where the passenger Smart Phone device has an airport mobile application installed thereon, the airport mobile application contains passenger specific travel data; generating a graphical way-finding navigation aid by combining the passenger specific travel data with the mapped-extracted-coded-validated (MECV) output data in the relational database using computer program instructions in the central control node to generate re-aggregated filtered device-modified special purpose output data selected from the group consisting of passenger name, baggage data, parking space data, flight time, flight status, gate information, gate status, security checkpoint data, weather data, in-flight meal data, in-flight entertainment data, and vendor information, wherein the graphical way-finding navigation aid is a personalized real-time travel summary or a personalized graphic wayfinder, and monitoring and controlling the real-time data feeds, relational database management, data decoupling and output selection, device detection feedback, output data feed distribution, and updating the re-aggregated filtered device-modified special purpose output data and graphical way-finding navigation aid, wherein the central control node is configured with computer programming instructions to monitor and control real-time data feeds, relational database management, data decoupling and output selection, device detection feedback, output data feed distribution, and to update the re-aggregated filtered device-modified special purpose output data and graphical way-finding navigation aid.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OANH DUONG/Primary Examiner, Art Unit 2441